     Case 2:20-cv-01249-JAK-JC Document 19 Filed 03/04/20 Page 1 of 3 Page ID #:370



1    Jeremiah M. Welch (State Bar No. 180370)
     jmw@sdvlaw.com
2
     Cheryl L. Kozdrey (State Bar No. 323308)
3    clk@sdvlaw.com
     SAXE DOERNBERGER & VITA
4    Two Better World Circle, Suite 200
     Temecula, CA 92590
5
     Ph: (951) 365-3145; Fax: (203) 287-8847
6
     Attorneys for Plaintiff, Lendlease (US) Construction Inc.
7

8

9                                 UNITED STATES DISTRICT COURT

10               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     LENDLEASE (US) CONSTRUCTION INC.                    Case No.: 2:20-cv-01249-JAK-JC
12
                    Plaintiff,
13
     vs.                                                 PLAINTIFF’S APPLICATION TO SEAL
14                                                       THE COMPLAINT AND EXHIBIT A,
     ZURICH AMERICAN INSURANCE                           AND LEAVE TO FILE REDACTED
15                                                       VERSION
     COMPANY.
16
                    Defendants.
17

18          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

19          PLEASE TAKE NOTICE that, pursuant to the Honorable John A. Kronstadt’s Standing

20   Order No. 11., Plaintiff LENDLEASE (US) CONSTRUCTION INC. (“Lendlease”) and

21   Defendant ZURICH AMERICAN INSURANCE COMPANY (“Zurich”) met and conferred via

22   telephone on February 24, 2020 regarding the present Application and, on February 26, 2020,

23   Zuirch confirmed, via email, that it agrees with the proposed seal and refiling of Lendlease’s

24   Complaint and Exhibit A thereto, the grounds for which are set forth in more detail below.

25          Pursuant to Civil L.R. 79-5.2.2(a) and Federal Rules of Civil Procedure 5.2(d)-(e),

26   Lendlease hereby asks this Court to seal the Complaint against Zurich, including Exhibit A

27   appended thereto (Dkt. No. 1) and for leave to file a redacted version of the Complaint and Exhibit

28
     A. As grounds therefore, Lendlease states as follows:

      PLAINTIFF’S APPLICATION TO SEAL THE COMPLAINT AND EXHIBIT A, AND FOR LEAVE TO FILE
                                       REDACTED VERSION
                                                     1
     Case 2:20-cv-01249-JAK-JC Document 19 Filed 03/04/20 Page 2 of 3 Page ID #:371



1
               Pursuant to Federal Rule of Civil Procedure 5.2(d), “the court may order that a filing be
2
     made under seal without redaction. The court may later unseal the filing or order the person who
3
     made the filing to file a redacted version for the public record.” Further, the court may, for good
4
     cause, issue a protective order, requiring redaction of additional information, or limit or prohibit
5
     a non-party’s remote electronic access to a document filed with the court.” Fed. R. Civ. Proc.
6
     5.2(e).
7
               On February 7, 2020, Lendlease, by and through its attorneys Saxe Doernberger & Vita,
8
     P.C., filed a Complaint for damages and declaratory relief against Zurich. (See Dkt. No. 1.) The
9
     Complaint, and its appended Exhibit A, contain confidential business information and/or limited
10
     aspects of trade secrets, including the value of Lendlease’s insurance premiums, self-insured
11
     retention, limits of liability, and other sensitive financial information bearing on Lendlease’s
12   internal business operations as a privately-owned corporation.         The financial information
13   contained in the Complaint and its Exhibit A is not otherwise known or available to the public; it
14   provides Lendlease with an economic advantage over its competitors in the construction
15   marketplace; and Lendlease actively protects this information from disclosure through reasonable
16   efforts to maintain its status as confidential and/or secret.
17             Confidential information contained in Exhibit A, including the value of Lendlease’s
18   insurance premiums, have no bearing on the legal issues presented before this Court and therefore,
19   no public interest exists to justify its disclosure to parties beyond those directly subject to the
20   present action. See Kamakana v. City and Cnty of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)
21   (when considering a protective order, “the court must ‘conscientiously balance[ ] the competing
22   interests’ of the public and the party who seeks to keep certain judicial records secret”) (internal
23   citations omitted); See e.g. Moore v. Ferguson, No. 2:15-cv-04531, 2015 WL 9587748 (S.D. W.
24   Va. Dec. 30, 2015) (granting protective order as to premiums paid on insurance contracts, as well
25   as contractual reimbursements, in part because the information bore no weight on the claims
26   against defendant and the information was not relevant to the merits of the action).
27             Further, both the Complaint and Exhibit A contain confidential business information and
28   non-public financial information that federal courts regularly protect from disclosure beyond the
      PLAINTIFF’S APPLICATION TO SEAL THE COMPLAINT AND EXHIBIT A, AND FOR LEAVE TO FILE
                                       REDACTED VERSION
                                                       2
     Case 2:20-cv-01249-JAK-JC Document 19 Filed 03/04/20 Page 3 of 3 Page ID #:372



1
     direct parties to a lawsuit. See e.g., Ponzio v. 3M Company, No. 2:16-CV-3521, 2016 WL
2
     6407376 at *3 (C.D. Cal. Oct. 28, 2016) (upholding parties stipulated protective order and
3
     ordering nondisclosure of materials designated “confidential,” including trade secrets,
4
     confidential business information, the disclosure of which might adversely affect or prejudice
5
     business or competitive position of the parties, and non-public financial information relating to a
6
     party or its affiliated companies); Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214,
7
     1225-26 (Fed. Cir. Aug. 23, 2013) (holding district court’s refusal to seal parties’ confidential
8
     financial information, which was attached to pretrial motions, was abuse of discretion; parties
9
     could suffer competitive harm if the information were made public, and the public had only a
10
     minimal interest in the parties’ confidential financial information); Moore, 2015 WL 9587748
11
     (protective order granted with respect to insurance premiums).
12          For the forgoing reasons, Lendlease respectfully asks this Court to:
13      1. GRANT Lendlease’s Application to Seal the Complaint and Exhibit A attached thereto
14          (Dkt. No. 1), pursuant to its authority under Fed. R. Civ. Proc. 5.2(d); and
15      2. Pursuant to its authority under Fed. R. Civ. Proc. 5.2(e), GRANT Lendlease leave to file
16          redacted versions of the Complaint and Exhibit A in the form attached to this Application
17          as “REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER
18          SEAL.”
19

20                                                        SAXE DOERNBERGER & VITA, P.C.

21    Dated: March 3, 2020
22                                                        By: ______________________________
23                                                             Cheryl L. Kozdrey, Esq.

24

25

26

27

28

      PLAINTIFF’S APPLICATION TO SEAL THE COMPLAINT AND EXHIBIT A, AND FOR LEAVE TO FILE
                                       REDACTED VERSION
                                                     3
